PIERCE, Judge.
Appellant Curley Faulkner appeals to this Court an order entered by the Lake County Circuit Court denying, without evi-dentiary hearing, his petition for relief under CrPR 1.850, 33 F.S.A.
On December 21, 1967, Faulkner, with the assistance of Court-appointed counsel, pleaded guilty to an information charging him with larceny of an automobile, and on the same date he was sentenced to a term of imprisonment. Faulkner appealed directly to this Court from said judgment and sentence, resulting in an affirmance by this Court on September 25, 1968, 214 So.2d 40, disposing of the merits of the case adverse to Faulkner.
Thereafter, on March 20, 1968, Faulkner filed his Motion under CrPR 1.850 to vacate collaterally the sentence aforesaid, which Motion on November 13, 1969 was denied. It is from this latter order that the instant appeal was taken by Faulkner, and the local Public Defender, by appointment of the trial Court, represented Faulkner here. All the grounds of the post-conviction motion were urged before this Court upon the prior appeal and disposed of by this Court’s opinion therein. With commendable candor, Faulkner’s present counsel states in his brief that he “has made a thorough and sincere examination of the record and the Transcript of Testimony and has examined his own records and is unable in good conscience to point out to this Court any errors made by the Trial Court.” The Attorney General understandably finds no quarrel with such observation. Neither do we, after a searching examination of the Transcript of Record and Briefs filed here. The order appealed from is therefore—
Affirmed.
HOBSON, C. J., and MANN, J., concur.